Order unanimously reversed, plaintiff’s motion for judgment on the pleadings denied and defendant’s cross motion granted. The complaint as amplified by the incorporated exhibits does not charge the proposal of an illegal plan. Bach of the major phases of the plan was authorized by statute. The transfer to the Delaware corporation was authorized by section 20 of the Stock Corporation Law, subject of course to the right of appraisal in dissenting stockholders. The prospective dissolution of the New York corporation involving a distribution of securities was authorized by section 105 of the Stock Corporation Law subject, once again, to the right of appraisal of dissenting stockholders. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ. [203 Misc. 59.]